EXHIBIT 10.2

BUSINESS OPERATIONS AND SUPPORT SERVICES AGREEMENT

          This Business Operations and Support Services Agreement (this
“Agreement”) is made and entered into this 20th day of July, 1999, effective as
of the Closing Date, by and between Phoenix Management Company, LLC, a Michigan
limited liability company (“Manager”), and X-Ray Treatment Center, P.C. a
Michigan professional services corporation (“Medical Practice”) located at
23333-23337 Gratiot, Eastpointe, Michigan.

RECITALS:

          WHEREAS, Medical Practice is a duly formed and validly existing
professional services corporation; and

          WHEREAS, Medical Practice is formed for and engaged in the conduct of
a medical practice and the provision of medical services to the general public
in the State of Michigan through individual physicians who are licensed to
practice medicine in the State of Michigan and who are shareholders of Medical
Practice or are employed or otherwise retained by Medical Practice; and

          WHEREAS, Manager is a duly formed and validly existing Michigan
limited liability company, which is in the business of providing both medical
administrative and related services to professional associations, physicians,
and other professional health care entities and individuals.  Manager is
experienced in the design, development, financing, equipping, staffing, accounts
receivable management, and marketing of medical practices; and

          WHEREAS, Medical Practice desires to focus its energies, expertise,
and time on the actual practice of medicine and on the delivery of medical
services to patients, and to accomplish that goal it desires to delegate the
increasingly more complex business aspects of its practice to business persons;
and

          WHEREAS, Medical Practice wishes to expand its business, pursue market
opportunities, achieve efficiencies, provide utilization review and quality
assurance, acquire additional equipment, space and personnel; and

          WHEREAS, Medical Practice wishes to engage Manager to assume the
initial costs and risks of operating the practice, to provide the management,
marketing, administrative, and business services that are necessary and
appropriate for the day-to-day administration of the non-medical aspects of its
medical practice, and Manager desires to provide such services, all upon the
terms and conditions hereinafter set forth; and

          WHEREAS, Medical Practice and Manager have determined a fair market
value for the services to be rendered by Medical Practice; and

          WHEREAS, based on this fair market value, Medical Practice and Manager
have developed a formula to compensate the Medical Practice and employees that
will allow the parties to establish a relationship permitting each parry to
devote its skills and expertise to the appropriate responsibilities and
functions;

--------------------------------------------------------------------------------




          NOW, THEREFORE, in consideration of the mutual terms, covenants and
conditions set forth herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

I.

Recitals.

          The foregoing recitals are true and correct and are made an integral
part of this Agreement as though fully set forth and incorporated herein.

II.

Definitions.

          For the purposes of this Agreement, the following terms have the
following meanings, unless otherwise clearly required by the context in which
the term is used.

          2.1          Agreement.  The term “Agreement” means this Business
Operations and Support Services Agreement between Medical Practice and Manager
and any amendments that may be adopted from time to time as hereinafter
provided.

          2.2          Budget.  The term “Budget” means an operating budget for
each fiscal year as prepared by Manager.

          2.3          Confidential Information.  The term “Confidential
Information” means all of the materials, information and ideas of Manager,
including, without limitation:  operation methods and information, accounting
and financial information, marketing and pricing information and materials,
internal publications and memoranda, and other matters considered confidential
by Manager.

          2.4          Management Fee.  The term “Management Fee” means
Manager’s monthly compensation established pursuant to this Agreement, against
receivables draw.

          2.5          Manager.  The term “Manager” means Phoenix Management
Company, LLC, a Michigan limited liability company, and any successors or
assigns.

          2.6          Manager Expense.  The term “Manager Expense” means an
expense or cost incurred by Manager and for which Manager is financially liable.

          2.7          Managing Physician.  The term “Managing Physician” means
that physician designated by Manager to direct the delivery of clinical services
to patients by Manager.

          2.8          Medical Practice.  The term “Medical Practice” means
X-Ray Treatment Center, P.C., a Michigan professional corporation, and any
successors, assigns, subsidiaries or affiliates.

          2.9          Medical Practice Account.  The term “Medical Practice
Account” means the bank account of Medical Practice established pursuant to this
Agreement.

          2.10        Medical Practice Expense.  The term “Medical Practice
Expense” means an expense or cost that is incurred by Manager or Medical
Practice and for which Medical Practice is financially liable.

-2-

--------------------------------------------------------------------------------




          2.11        Medical Services.  The term “Medical Services” means
medical care and services, including but not limited to the practice of
medicine, and all related health care services provided by Medical Practice
through Medical Practice’s Managing Physician and Physician(s) that are retained
by or professionally affiliated with Medical Practice.

          2.12        Office.  The term “Office” means any office space that
Manager or Medical Practice owns, leases or otherwise procures as an agent for
Medical Practice for Medical Practice for the purpose of providing Medical
Services.

          2.13        Physician.  The term “Physician” means the individually
licensed professionals who are shareholders of Medical Practice, or are employed
or otherwise retained by or associated with Medical Practice by contract.

          2.14        Professional Personnel.  The term “Professional Personnel”
means any licensed personnel, other than Physician(s), whose clinical services
are provided under the direction of Physician and are retained by or
professionally affiliated with Medical Practice.

          2.15        State.  The term “State” means the State of Michigan.

          2.16        Term.  The term “Term” means the initial and any renewal
periods of duration of this Agreement as described in Section 8.1 hereof.

          2.17        Closing Date.  The Closing Date shall be October 15, 1999
unless mutually agreed upon by both parties.

III.

Business of Medical Practice and Manager.

          The parties stipulate that the business of the Medical Practice and
Manager are those Medical Services, and Manager services in support of Medical
Service (i) where both the “facility” and “professional” components of the
Medical Services have historically been provided in the Medical Practice’s
private practice offices and reimbursed on a “global basis,” and (ii) where the
“professional” component of the service has historically been provided in a
hospital inpatient or outpatient facility, nursing home, ambulatory surgery
facility or some other licensed or certified “facility” eligible for separate
reimbursement for the “facility” component of such service and where the
“professional” and “facility” components of the service are billed separately by
different legal entities.

IV.

Appointment and Authority of Manager.

          4.1          Appointment.  Medical Practice appoints Manager as its
sole and exclusive agent for the management, marketing, and administration of
the business affairs and funding of Medical Practice, except as otherwise
specifically agreed in writing by Medical Practice and Manager, and Manager
accepts the appointment, subject at all times to the provisions of this
Agreement.

          4.2          Authority.  Consistent with the provisions of this
Agreement, Manager shall have the responsibility and commensurate authority to
provide business, public relations, administrative, and full management services
for Medical Practice, including, without limitation, the provision of

-3-

--------------------------------------------------------------------------------




 

(a)

equipment,

 

(b)

supplies,

 

(c)

support services,

 

(d)

non-physician personnel,

 

(e)

public relations;

 

(f)

office space, including purchase and lease, and rental fee collection,

 

(g)

management,

 

(h)

administration,

 

(i)

financial record keeping,

 

(j)

financial reporting,

 

(k)

other business services,

 

(l)

supervision of all medical physics and radiation safety services,

 

(m)

business expansion,

 

(n)

patient billing and revenue collection.

Manager is expressly authorized to provide such services in any reasonable
manner Manager deems appropriate to meet the day-to-day requirements of the
business functions of Medical Practice, as well as the long range plan for the
Practice.  Unless an expense is expressly designated as a Manager Expense in
this Agreement, all expenses incurred by Manager in providing management
services pursuant to this agreement shall be Medical Practice Expenses.  The
parties acknowledge and agree that Medical Practice, through its Physicians,
shall be responsible for and shall have complete authority, responsibility,
supervision, and control over the provision of all Medical Services and other
professional health care services performed for patients by Professional
Personnel, and that all diagnoses, treatment, procedures, and other professional
health care services shall be provided and performed exclusively by or under the
supervision of the Physicians as they, in their sole discretion, deem
appropriate.  Manager shall have and exercise absolutely no control or
supervision over the clinical aspects of the provision of Medical Services. 
Manager may however, in conjunction with its obligations to pursue business
expansion opportunities, determine whether to offer new or expanded medical
services or eliminate certain medical services currently provided to patients by
the Medical Practice.

          4.3          Patient Referrals.  Manager and Medical Practice agree
that the benefits to Medical Practice hereunder do not require, are not payment
for, and are not in any way contingent upon the referral, admission, or any
other arrangement for the provision of any item or service offered by Manager to
any patient of Medical Practice in any facility, laboratory, or hospital
controlled, managed, or operated by Manager or its affiliates.

V.

Covenants and Responsibilities of Manager.

          During the Term of this Agreement, Manager shall provide all the
management, public relations, administrative and business services that are
necessary and appropriate for the day-to-day administration of the non-medical
aspects of Medical Practice’s operations, including without limitation those set
forth in this Article IV, in accordance with the law and all rules, regulations,
and guidelines of applicable governmental agencies.

-4-

--------------------------------------------------------------------------------




          5.1          Office and Equipment.  As agreed upon by the parties
hereto and included in the Medical Practice’s approved capital and operating
budgets, Manager shall provide for an Office, or more than one office where
relevant (“Office”) deemed reasonably necessary by Manager, for the purpose of
providing Medical Services.  Furthermore, as agreed upon by the parties hereto
and included in the Medical Practice’s capital and operating budgets, Manager
shall provide certain equipment, fixtures, furniture and furnishings
(collectively, the “Equipment”) deemed reasonably necessary by Manager for the
operation of the Office and reasonably necessary for the provision of Medical
Services therein.  Manager shall consult with and seek the advice of Medical
Practice in connection with equipping the Office, and with the purchase of
additional or replacement equipment, to ensure the necessity and appropriateness
of equipment placed in service at the Office.  Manager shall be responsible for
the repair and maintenance of the Office, consistent with the respective
responsibilities of Manager and Medical Practice and for the repair,
maintenance, and replacement of all Equipment, other than such repairs,
maintenance and replacement necessitated by the negligence or willful misconduct
of Medical Practice, the Physicians, or other personnel employed by Medical
Practice.

          5.2          Supplies.  Manager shall obtain and provide all
reasonable medical, office, and other supplies, and shall ensure that the Office
is at all times adequately stocked with the supplies that are reasonably
necessary and appropriate for the operation of the Office(s) and the provision
of Medical Services therein; except, however, that Medical Practice shall order,
purchase, stock, and monitor the inventory of pharmaceutical and other medical
supplies, substances, or items whose purchase, maintenance, or security require
licensure as a health care provider or require a permit, registration,
certification, or identification number that requires licensure or certification
as a health care provider.

          5.3          Support Services.  Manager shall provide or arrange for
all printing, stationery, forms, postage, duplication or photocopying services,
and other support services that are reasonably necessary and appropriate for the
operation of the Office and the provision of Medical Services in the Office.

          5.4          Quality Assurance, Risk Management and Utilization
Review.  Manager shall assist Medical Practice in the establishment and
implementation of procedures to ensure the consistency, quality,
appropriateness, and medical necessity of Medical Services provided by Medical
Practice, and shall provide administrative support for Medical Practice’s
overall quality assurance, risk management, and utilization review programs.

          5.5          Licenses and Permits.  Manager shall, on behalf and in
the name of Medical Practice, coordinate all development and planning processes,
and apply for and use Manager’s best efforts to obtain and maintain all federal,
State, and local licenses and regulatory permits required for or in connection
with the operation of Medical Practice and the equipment (existing and future)
located therein, other than those relating to the practice of medicine or the
administration of drugs by Physicians or Professional Personnel retained by,
associated with, or under contract with Medical Practice.  The Medical Practice,
its Physicians and/or Professional Personnel shall use their best efforts to
support Manager’s activities on behalf of the Medical Practice in a timely
manner.

-5-

--------------------------------------------------------------------------------




          5.6          Use of Name.  Except as noted below, Manager will permit
the Medical Practice to do business under the name “X-Ray Treatment Center,
P.C.” and may require it to prominently reflect an affiliation with any of
Manager’s assumed names during the term of this Agreement.  Manager may,
however, at any time change the names, marks and logos under which the Medical
Practice or Manager does business and/or which it makes available to the Medical
Practice.  The Medical Practice recognizes the value of the names, marks and
logos of Manager.  The Medical Practice acknowledges and agrees that all rights
to such names, marks and logos and the goodwill pertaining thereto belong
exclusively to Manager, and that the Medical Practice will not during the term
of this Agreement or thereafter, challenge the title or rights of Manager to
such names, marks and logos.  The Medical Practice further acknowledges and
agrees that Manager possesses valid trade name, trademark and service mark
rights to such names, marks and logos, and that the Medical Practice will not,
during the term of this Agreement or thereafter, challenge the validity of any
such rights or their exclusive ownership by Manager.  Manager shall have the
right to obtain assumed names (d/b/a) for the Medical Practice and may require
the Medical Practice to use the d/b/a if Manager deemed it advantageous for
marketing purposes.

          5.7          Public Relations.  Public relations services shall be
provided in accordance with the standards of medical ethics of the American
Medical Association and the American Osteopathic Association, and all applicable
laws prior to the publication or distribution of marketing or public relations
materials or information.  Manager shall submit such materials to Medical
Practice for its review and comments, and shall make all reasonable written
changes thereto as Medical Practice may request and which are in accordance with
Manager’s marketing plans for the Medical Practice.  Manager shall be the sole
owner and holder of all right, title, and interest in and to any materials or
documents prepared, purchased, or furnished by Manager pursuant to this
Agreement.

          5.8          Personnel.

                         A.          Non-Physician Personnel.  Except as
specifically provided in this Agreement, Manager shall employ or otherwise
retain and shall be responsible for selecting, training, supervising, and
terminating all management, administrative, clerical, secretarial, bookkeeping,
technical, medical physics, nursing, accounting, payroll, billing and
collection, and other non-physician personnel as Manager deems reasonably
necessary and appropriate for Manager’s performance of its duties and
obligations under this Agreement and for the operation of the Office.  Manager
shall have the duty to hire duly qualified clinical personnel in accordance with
standards promulgated by the American College of Radiology (ACR), Joint
Commission for Accreditation of Health Organization (JCAHO) and/or Nuclear
Regulatory Commission (NRC), provided, however, Manager shall seek the input of
the full-time physicians and employees of Practice concerning the selection,
transfer and termination of all non-physician personnel.

                         B.          Physician Personnel.  Manager shall have
sole responsibility for determining the salaries and providing fringe benefits,
and for withholding, as required by law, any sums for income tax, unemployment
insurance, social security, or any other withholding required by applicable law
or governmental requirement for all employees, including physician-employees and
consultants.  If any physician-employee/consultant does not meet ACR, JCAHO or
Hospital medical staff requirements, or is not Board Certified in his/her field
of speciality, then Manager may remove or refuse to hire that physician. 
Likewise, Manager may take action to remove a physician for the following
reasons:

-6-

--------------------------------------------------------------------------------




 

i.

commission of a felony,

 

 

 

 

ii.

not supervising patients’ treatments adequately,

 

 

 

 

iii.

being removed from any Hospital’s medical staff,

 

 

 

 

iv.

mental or physical disability interfering with Practice,

 

 

 

 

v.

losing his/her medical license,

 

 

 

 

vi.

not being timely certified by ABR or equivalent,

 

 

 

 

vii.

ethical conducts unbefitting a professional,

 

 

 

 

viii.

inability to manage patient care,

 

 

 

 

ix.

not completing patient charts and other required medical documents on a timely
basis as requested by Manager.

          Manager shall also have the right to act on behalf of Medical Practice
and terminate physician-employee or physician consulting agreements pursuant to
their terms and conditions and to take whatever other action is deemed necessary
to protect the Medical Practice.

                         C.          Nonexclusivity.  In recognition of the fact
that Manager and the management and administrative personnel and non-physician
personnel provided to Medical Practice by Manager may from time to time perform
services for others, this Agreement shall not prevent Manager or such personnel
from performing services for others or restrict Manager from so using Manager’s
personnel.  Manager shall use reasonable efforts, consistent with sound business
practices, to honor the specific requests of Medical Practice with regard to the
assignment of Manager’s non-physician and nonprofessional personnel.

                         D.          Equal Employment Opportunity.  Manager
expressly agrees not to intentionally violate any and all applicable federal
and/or State equal employment opportunity statutes, rules and regulations, all
as may from time to time be modified or amended.

                         E.          Labor Reports.  Manager shall appropriately
prepare, maintain, and file all requisite reports and statements regarding
income tax withholdings, unemployment insurance, social security, workers’
compensation, equal employment opportunity, or other reports and statements
required with respect to personnel provided by Manager pursuant to this
Agreement.

-7-

--------------------------------------------------------------------------------




          5.9          Contract Negotiations.

          For all existing and/or new physician employees, consultants or third
parties, Manager shall advise Medical Practice with respect to and shall
negotiate, either directly or on Medical Practice’s behalf, all contractual
arrangements that are reasonably necessary and appropriate for Medical
Practice’s provision of Medical Services, including, without limitation,
physician’s employment contracts, physicians’ consulting agreements, negotiated
price agreements with third-party payors, alternative delivery systems, or other
purchasers of group health care services.  All contracts or arrangements
regarding the provision of Medical Services shall be entered into with Medical
Practice’s consent, which consent shall not be unreasonably withheld. A lack of
written objection by Medical Practice 5 working days after notice by Manager
shall be construed as automatic approval by Medical Practice.

          5.10        Billing and Collection.

          On behalf of and for the account of Medical Practice, Manager shall
establish and maintain credit and billing and collection policies and
procedures, and shall use Manager’s best efforts to bill and collect timely all
professional and other fees for all billable Medical Services provided by
Medical Practice or the Physicians.  Provided, however, that nothing in this
Agreement shall be construed as a guarantee by Manager that amounts billed will
be collected.  Manager shall advise and consult with Medical Practice regarding
the fees for Medical Services provided by Medical Practice; it being understood,
however, that Medical Practice shall establish the reasonable and customary fees
to be charged for Medical Services and that Manager shall have no authority
whatsoever with respect to the establishment of such fees.  In connection with
the billing and collection services to be provided hereunder and throughout the
Term (and thereafter as provided in Section 8.3), Medical Practice grants
Manager a special power of attorney and appoints Manager as Medical Practice’s
true and lawful agent and attorney-in-fact, and Manager accepts such special
power of attorney and appointment, for the following purposes:

                         A.          To bill Medical Practice’s patients on
behalf of and in the name of Medical Practice, for all billable Medical Services
provided-by Medical Practice to such patients;

                         B.          To bill on behalf of and in the name of
Medical Practice all claims for reimbursement or indemnification from Blue
Cross/Blue Shield, insurance companies, Medicare, Medicaid, and all other
third-party payors or fiscal intermediaries for all covered billable Medical
Services provide by Medical Practice to patients; provided, however, that
Physician shall comply with all third party payor requirements applicable to
true and accurate coding and submission of claims for reimbursement or
indemnification and patient care management in accordance with all applicable
laws, rules, regulations and third parry payor requirements;

                         C.          To collect and receive on behalf of and in
the name of Medical Practice, all accounts receivable generated by such billings
and claims for reimbursement; to administer such accounts including, but not
limited to:  extending the time of payment of any such accounts; assigning or
selling at a discount such accounts to collection agencies; or taking other
measures to require the payment of any such accounts; provided, however, that
extraordinary collection measures, such as discharging or releasing obligers or
assigning or selling accounts at a discount to collection agencies, shall not be
undertaken except in emergency cases without the approval of Managing Physician,
which approval shall not be unreasonably withheld.  Lack of a written objection
from Managing Physician after 5 working days shall be an automatic approval by
the Managing Physician.

-8-

--------------------------------------------------------------------------------




                         D.          To deposit all amounts collected into the
Medical Practice Account, which shall be and at all times remain in Medical
Practice’s name.  Medical Practice covenants to transfer and deliver to Manager
all funds received by Medical Practice from any and all services including
patients or third-parry payors for Medical Services.  Upon receipt by Manager of
any funds from patients or third-party payors or from Medical Practice for
Medical Services of Medical Practice or from other sources including grants,
leases, donations, and interests received by Medical Practice, Manager shall
immediately deposit the funds into the Medical Practice Account.  Manager shall
disburse the deposited funds to creditors and other persons on behalf of Medical
Practice, maintaining records of the receipt and disbursement of funds according
to generally accepted accounting principles; and

                         E.          To take possession of, endorse in the name
of Medical Practice, subject to required reassignment by Physicians, and deposit
into the Medical Practice Account any notes, checks, money orders, insurance
payments, and any other instruments received in payment of accounts receivable
for Medical Services.  Medical Practice shall require all physician employees
and consultants to assign to Medical Practice in writing any and all fees
received by them for services rendered on behalf of Manager or Medical Practice.

          Upon the request of Manager, Medical Practice shall execute and
deliver to the financial institution wherein the Medical Practice Account is
maintained, any additional documents or instruments that may be necessary to
evidence or effect the special power of attorney granted to Manager by Medical
Practice pursuant to this Section or pursuant to Section 5.10 of this
Agreement.  The special power of attorney granted in this Agreement shall be
coupled with an interest and shall be irrevocable except with Manager’s written
consent.

          5.11        Medical Practice Account.  Manager shall have sole access
to the Medical Practice Account.  Manager shall have access to the Medical
Practice Account solely for the purposes stated in this Agreement.  In
connection with this Agreement and throughout the Term, Medical Practice grants
Manager a special power of attorney and appoints Manager as Medical Practice’s
true and lawful agent and attorney-in-fact, and Manager accepts such special
power of attorney and appointment, to deposit into the Medical Practice Account
all funds, fees, and revenues generated including those from the provision of
Medical Services by Medical Practice and collected by Manager, and to make
withdrawals from the Medical Practice Account for payments set forth in this
Agreement, for regular expenses of Medical Practice and any other Medical
Practice Expense attributable to the operations of the Office or to the
provision of Medical Services, and/or any other reasonable obligations of
Medical Practice.  From the amounts collected by Manager on behalf of Medical
Practice, Manager shall pay all reasonable expenses of operating the practice in
accordance with the budget developed by Manager, as well as reasonable
administrative expenses of Manager associated with the performance of its duties
set forth herein, including, but not limited to, use of an automobile, car
phone, pager, reimbursement for gasoline and automobile repair expenses,
professional dues, journals, CME conferences, office expenses, related travel
and entertainment expenses, etc., and expenses associated with the retention of
personnel for radiation safety, quality assurance and utilization review, all of
which shall be documented.  Manager at its option shall maintain an office at
each of the offices of the Medical Practice and shall have reasonable
secretarial services provided by the Medical Practice for each of Manager’s
offices.

-9-

--------------------------------------------------------------------------------




          5.12        Fiscal Matters.

                         A.          Annual Budget.  Annually, and at least
thirty (30) days prior to the commencement of each fiscal year of Medical
Practice, Manager, in consultation with the Managing Physician, shall prepare a
Budget setting forth an estimate of Medical Practice’s revenues and expenses
(including, without limitation, all costs associated with the services provided
by Manager under this Agreement).  Manager shall endeavor to manage and
administer the operations of Medical Practice as herein provided so that the
actual revenues, costs, and expenses of the operation and maintenance of Medical
Practice during any applicable period of the Medical Practice’s fiscal year
shall be consistent with the Budget.  In the event of a material change in the
Medical Practice, including but not limited to personnel, regulatory,
reimbursement and other changes, the Budget may be amended by Manager in an
equitable manner to take into account the impact of the material change.

                         B.          Accounting and Financing Records.  Manager
shall establish and administer accounting procedures, controls, and systems for
the development, preparation, and safekeeping of administrative or financial
records and books of account relating to the business and financial affairs of
Medical Practice and the provision of Medical Services, all of which shall be
prepared and maintained in accordance with generally accepted accounting
principles consistently applied.  Manager shall-prepare within ninety (90) days
of the end of each calendar year a balance sheet and a profit-and-loss statement
reflecting the financial status of Medical Practice in respect of the provision
of Medical Services as of the end of the prior calendar year.

                         C.          Review of Accounting and Financial
Records.  The Managing Physician shall have the right to review all expenditures
related to the operation of the Medical Practice, but shall not have the power
to prohibit or invalidate any expenditure deemed reasonable by Manager.

                         D.          Financial Information in Support of Tax
Returns.  Manager shall prepare necessary financial information required for
appropriate tax returns and reports required of Medical Practice by an
accountant selected by Manager.

          5.13        Reports and Records.

                         A.          Medical Records.  Manager shall establish,
monitor, and maintain procedures and policies for the timely creation,
preparation, filing, release, and retrieval of all medical records generated by
Medical Practice in connection with Medical Practice’s provision of Medical
Services; and, subject to applicable law, shall ensure that medical records are
promptly available to the Physicians and any other appropriate persons.  All
medical records shall be retained and maintained in accordance with all
applicable State and Federal laws relating to the confidentiality and retention
thereof.  Copies of medical records shall be available to the Medical Practice
as needed.  Custody shall remain with Manager.

                         B.          Other Reports and Records.  Manager shall
timely create, prepare, and file such additional reports and records as are
reasonably necessary and appropriate for Medical Practice’s provision of Medical
Services, and shall be prepared to analyze and interpret such reports and
records.

-10-

--------------------------------------------------------------------------------




          5.14        Recruitment of Physicians.  Manager shall coordinate
recruiting of physicians including advertising for recruitment of Physicians to
become shareholders, employees or independent contractors of the Medical
Practice.  It shall be a joint responsibility of Medical Practice and Manager to
interview, select, contract with, supervise, control, and terminate all
Physicians performing Medical Services.  It shall be and shall remain the sole
and complete responsibility of Manager to select, contract with,
administratively supervise, control and terminate all Personnel performing
Medical Services.  Costs of recruiting not identified in the yearly budget on a
continual basis shall be borne as an additional expense to the Medical Practice.

          5.15        Insurance.  Throughout the Term, Manager shall, as a
Manager Expense, obtain and maintain with commercial carriers, through
self-insurance, or by some combination thereof, appropriate workers’
compensation coverage for Manager’s employed personnel being provided pursuant
to this Agreement, and professional, casualty, and comprehensive general
liability insurance covering Manager, Manager’s personnel, and all of Manager’s
equipment in such amounts, on such basis, and upon such terms and conditions as
Manager deems appropriate.

          5.16        Indemnification by Manager.  Manager shall indemnify and
hold Medical Practice harmless from and against any and all liability, losses,
damages, claims, causes of action, and expenses, including reasonable attorney’s
fees, associated with or directly or indirectly resulting from any intentional
act or omission of Manager or the personnel under its supervision.  To be
entitled to such indemnification, Medical Practice shall give Manager prompt
written notice of the assertion by a third party of any claim with respect to
which Medical Practice might bring a claim for indemnification hereunder, and in
all events must provide such written notice to Manager within the applicable
period for defense of such claim by Manager.  Manager shall, as a Manager
Expense, have the right to defend and litigate any such third-parry claim.

VI.

Covenants and Responsibilities of Medical Practice.

          6.1          Organization and Operation.  As a continuing condition of
Manager’s obligations under this Agreement, Medical Practice shall at all times
during the Term be and remain legally organized and operated to provide Medical
Services in a manner consistent with all state and federal laws.

          6.2          Medical Practice Personnel.

                         A.          Physicians.  Medical Practice shall retain,
as a Medical Practice Expense, the number of radiation oncologists and other
Physicians sufficient in the discretion of Manager that are necessary and
appropriate for the provision of Medical Services, each of whom shall be bound
by and subject to applicable provisions of this Agreement.  Each Physician shall
hold and maintain a valid and unrestricted license to practice medicine in the
State of Michigan and shall be competent in the practice of medicine and shall
be Board Certified or Board eligible in his/her specialty.  Medical Practice
shall enter into and maintain with each radiation oncologist who is not at least
a 10% shareholder of Medical Practice, a written employment or independent
contractor agreement.  Medical Practice shall be responsible for paying the
compensation for all Physicians and any other physician personnel or other
contracted or affiliated physicians, and for withholding, as required by law,
any sums for income tax, unemployment insurance, social security, or any other
withholding required by applicable law.  Manager shall, on behalf of Medical
Practice, establish and administer the compensation with respect to such
individuals and enter on behalf of Medical Practice into a written agreement
between Medical Practice and each Physician.  Manager shall neither control nor
direct any Physician in the performance of Medical Services for patients.

-11-

--------------------------------------------------------------------------------




                         B.          Professional and Technical Personnel.  All
Professional and Technical Personnel who provide Medical Services shall be
employed by or retained by Medical Practice and shall be under Medical
Practice’s direction in the performance of Medical Services for patients. 
Manager shall, on behalf of Medical Practice, manage and supervise the employees
and establish and administer the compensation of these individuals.

          6.3          Professional Standards.  As a continuing condition of
Manager’s obligations under this Agreement, each Physician must (i) have and
maintain a valid and unrestricted license to practice medicine in the State,
(ii) comply with, be controlled and governed by, and otherwise provide, Medical
Services in accordance with applicable federal, state, and municipal laws,
rules, regulations, ordinances, and orders, all applicable Medicare, Medicaid
and other third party payor requirements and the ethics and standard of care of
the medical community wherein the principal office of the Medical Practice is
located, (iii) obtain and retain appropriate medical staff membership with
appropriate clinical privileges at any hospital or health care facility at which
Medical Services are to be provided and Manager deems appropriate, (iv) obtain
Board Certification by ABR or its equivalent within 3 years of hiring; and (v)
follow the guidelines of NRC, JCAHO and ACR and other applicable agencies. 
Procurement of temporary staff privileges pending the completion of the medical
staff approval process shall satisfy the medical staff appointment condition of
this provision, provided the Physician actively pursues full appointment and
actually obtains full appointment.  Professional Personnel shall be duly
licensed, accredited or certified, as relevant.

          6.4          Medical Services.  Medical Practice shall ensure that
Physicians are available as necessary to provide Medical Services to patients. 
Medical Practice and Manager shall be responsible for scheduling Physician
coverage and work together to establish Technical, Professional and other
Personnel coverage of all medical procedures.  Medical Practice shall cause all
Physicians to exert their best effort to develop and promote Medical Practice in
a manner consistent with Manager’s business objectives and designed to ensure
that Medical Practice is able to serve the diverse needs of the community.

          6.5          Peer Review/Quality Assurance.  Medical Practice shall
adopt a peer-review/quality assurance program to monitor and evaluate the
quality and cost effectiveness of Medical Services provided by physician
personnel of Medical Practice.  Manager shall provide administrative direction
and act as the agent of Medical Practice in ensuring the performance of Medical
Practice’s peer-review/quality-assurance activities.

          6.6          Medical Practice’s Insurance.  Medical Practice shall, as
a Medical Practice Expense, obtain and maintain with commercial carriers
acceptable to Manager appropriate workers’ compensation coverage for Medical
Practice’s Physicians and Professional, Personnel and professional and
comprehensive general liability insurance covering Medical Practice, each
Physician, and Professional Personnel.

-12-

--------------------------------------------------------------------------------




          6.7          Indemnification by Medical Practice.  Medical Practice
shall defend, indemnify and hold Manager harmless from and against any and all
liability, losses, damages, claims, causes of action, and expenses, including
without limitation, reasonable attorney’s fees and costs associated with or
directly or indirectly resulting from any act or omission of Medical Practice,
its employees, agents, or independent contractors during the Term.  To be
entitled to such indemnification, Manager shall give Medical Practice prompt
written notice of the assertion by a third party of any claim with respect to
which Manager might bring a claim for indemnification hereunder, and in all
events must provide written notice to Medical Practice within the applicable
period for defense of such claim by Medical Practice.  Medical Practice shall,
as a Medical Practice Expense, have the right to defend and litigate any such
third-party claim.

          6.8          Confidential and Proprietary Information.  Medical
Practice and Manager acknowledge the confidentiality of its relationship with
Manager and Medical Practice and of any Confidential Information which it may
learn or obtain during the Term of this Agreement.  For purposes of this
Agreement, “Confidential Information” includes, but is not limited to all books,
manuals, documents, materials, business or technical information, trade secrets,
systems, and strategy concerning Manager’s business plans or policies related to
the Management Services described hereunder, and not otherwise available to the
public domain.  Medical Practice shall not, either during the Term of this
Agreement or at any time after the expiration or sooner termination thereof,
directly or indirectly, disclose to any person or entity other than employees,
agents or independent contractors engaged by Medical Practice, any Confidential
Information obtained or learned by Medical Practice.  Further, Medical Practice
agrees to place any person, including all Physicians, Technical, Administrative
and Professional Personnel to whom Confidential Information is disclosed for the
purpose of performance, under legal obligation to treat Confidential Information
as strictly confidential.

          6.9          Provision of Medical Services.  Medical Practice
recognizes and acknowledges that Manager will incur substantial costs in
providing office, equipment, support services, personnel, marketing, management,
administration, and other items and services that are the subject matter of this
Agreement.  The parties also recognize that the services to be provided by
Manager will be feasible only if Medical Practice operates an active practice to
which the Physicians associated with Medical Practice devote their full time and
attention.  Medical Practice shall use its best efforts to obtain and enforce
formal agreements from its shareholders and physician employees pursuant to
which the Physicians agree to devote their full time and attention to the
practice of medicine as described herein.

          6.10        Non-Competition.  Medical Practice agrees that during the
term of this Agreement and for a period of five (5) years thereafter Medical
Practice and its employees will not:

 

          (i)          render medical services of type or nature provided by
Medical Practice in the preceding 12 month period, or other related treatment,
personally or participate in any capacity (for example, shareholder, partner or
investor) with someone who offers such services, except pursuant to this
Agreement, within a thirty (30) mile radius of any of the offices, or within a
thirty (30) mile radius of any practice or Hospital location to which Manager
renders business operations and support services or other comparable services,
at the time of termination, (a list of which will be provided upon termination
of the Agreement) without the prior written consent of Manager, as applicable,
which in its sole discretion may withhold consent; or

-13-

--------------------------------------------------------------------------------




 

          (ii)         market the Medical Practice’s services or assist others
in marketing medical services including medical and/or radiation oncology
services in any area to which Manager markets such services at the time of
termination.  The Medical Practice also agrees that it will not solicit or
otherwise contact, or assist any other person in contacting, patients treated at
RADS.


VII.

Financial Arrangement.

          7.1          Amount of Management Fee.  Medical Practice and Manager
mutually recognize and acknowledge that Manager will incur substantial costs and
risks in providing the management administration, and other items and services
that are the subject matter of this Agreement.  It is the intent of the parties
that the fees paid to Manager approximate its costs and expenses plus a rate of
return reflective of the magnitude of the investment and high risk taken by
Manager and the value of the services provided by Manager.  In consideration of
the services to be famished by Physician Shareholders, Medical Practice shall
retain 1% of the Gross Patient Revenues collected from radiation oncology
services and pay a Management Fee equal to the balance of Gross Collections (as
defined in Subsection 7.2 herein) collected based on services and goods provided
during the Term or any Renewal Term including Gross Collections collected
following the Term or any Renewal Term hereof that are based on such services
and goods, after the payment of all reasonable Practice and Manager expenses.

          7.2          Gross Collection.  “Gross Collections” shall include
collections of any and all fees, charges and accounts of medical practice which
are due and payable on or after the commencement date of this Agreement,
notwithstanding the location where such services were rendered, and shall
include, without limitation, the following:

                         A.          All capitation payments payable to Medical
Practice under managed care agreements, and any other payments to Medical
Practice under such agreements, including but not limited to, all funds from
shared risk pools under any risk-sharing arrangements wherein Medical Practice
is a provider of professional medical services;

                         B.          Any and all coordination of benefits and
third-party liability recoveries;

                         C.          Any and all revenues derived by Medical
Practice, its stockholder-physicians, employee-physicians or independent
contractor-physicians from any professional, community or education programs or
projects;

                         D.          Any and all proceeds from a policy or
policies of business interruption insurance or stop-loss insurance relating to
Medical Practice, if any; and

                         E.          Any and all revenues from other sources of
income including, but not limited to, interests, rental income, real estate
sales or lease, grants, and donations.

-14-

--------------------------------------------------------------------------------




          7.3          Payment of the Management Fee.  To facilitate the payment
of the Management Fee, Medical Practice expressly authorizes Manager to draw its
Management Fee from the Medical Practice Account on the fifth business day of
each calendar month (or on the date of expiration or termination of this
Agreement if not on the first business day of a calendar month) following the
payment of all Practice and Manager’s expenses.  The payment of the Management
Fee shall commence during the second calendar month of the Term and continue
monthly thereafter, and shall be based upon the Gross Collections during the
immediately preceding calendar month.

          Manager shall have the right to obtain loans for any business purpose
the Manager deems reasonable either on behalf of Medical Practice or for Manager
and to use any or all tangible and intangible assets of the Medical Practice as
collateral for these loans from financial institutions whether or not such loans
are obtained in the name of Manager or Medical Practice.

VIII.

Term and Termination.

          8.1          Initial and Renewal Terms.  The Term of this Agreement
shall commence on the Closing Date which shall be on or before October 15, 1999,
and shall terminate 30 years thereafter.  Notwithstanding the foregoing, this
Agreement shall be reviewed annually and the 30 year termination date
automatically extended for additional one year periods, unless written
notification is given by Phoenix not less than 60 days prior to October 14,
2000, and each October 14th thereafter.  All terms and conditions contained in
this Agreement shall remain in full force and effect during the Renewal Term.

          8.2          Termination.

                         A.          Termination by Manager.  This Agreement may
be terminated by Manager upon the occurrence of any of the events set forth
below.

 

              1.          The revocation, suspension, cancellation, surrender,
or restriction of the Managing Physician’s license to practice medicine in the
State;

 

 

 

              2.          The revocation, suspension, cancellation, surrender,
or restriction of any Physician’s license or DEA number to practice medicine in
the State, and the failure by Medical Practice to cause such Physician to cease
the rendering of Medical Services on behalf of Medical Practice;

 

 

 

              3.          Medical Practice’s loss or suspension of its Medicare
or Medicaid provider number and/or Medical Practice’s restriction from treating
beneficiaries of the Medicare or Medicaid programs, or other major existing
contracted managed care entities;

 

 

 

              4.          The dissolution of Medical Practice or the filing of a
voluntary petition in bankruptcy, an assignment for the benefit of creditors, or
any other action taken voluntarily or involuntarily under any state or federal
statute for the protection of debtors;

 

 

 

              5.          The transfer of any percentage of the voting ownership
interests or control of Medical Practice to any person or entity (other than one
in which Medical Practice owns or controls a one hundred percent (100%) voting
interest) without Manager’s written consent; and

-15-

--------------------------------------------------------------------------------




 

              6.          The death or permanent disability of the Managing
Physician.

 

 

 

              7.          In the event of a material change in the Medical
Practice, including but not limited to personnel, regulatory, reimbursement and
other changes.

                         B.          Termination by Agreement.  If Medical
Practice and Manager shall mutually agree in writing, this Agreement may be
terminated on the date specified in the written agreement.

                         C.          Legislative, Regulatory or Administrative
Change.  If there shall be a change in the Medicare or Medicaid laws,
regulations or general instructions, the adoption of new legislation, or a
change in any third-party reimbursement system, any of which materially affects
the manner in which either party may perform or be compensated for its services
under this Agreement, the parties shall immediately propose a new service
arrangement or basis for compensation for the services furnished pursuant to
this Agreement.  If such notice of new service arrangement or basis for
compensation is given in writing to Manager, and if Manager on behalf of Medical
Practice is unable, within ninety (90) days thereafter, to arrive at a new
service arrangement or basis for compensation, either party may terminate this
Agreement by providing the other party with written notice at least thirty (30)
days prior to the specified termination date.  Medical Practice shall continue
its liability to Manager for all expenses incurred by Manager on behalf of
Medical Practice including all Medical Practice’s liabilities to Manager who
will continue to hold the Power of Attorney to direct the sale and transfer of
stock so as to pay all Manager’s debts and obligations.

                         D.          Termination on Notice of Default.  If
either party shall give notice to the other that the other party has
substantially defaulted in the performance of any obligation under this
Agreement, and the default shall not have been cured within sixty (60) days
following the giving of the notice, the parties will obtain three (3) mutually
agreeable arbitrators who will either resolve the issues of disagreement or will
arbitrate and decide as to whether the Agreement must be terminated.  Except as
provided in Section 9.8, the expense of such Arbitration shall be paid 50% by
the Manager and 50% to be allocated proportionately among the Shareholders of
Medical Practice.  Until the final decision of the Arbitration, Manager shall
continue as the Manager under this Agreement.

          8.3          Effects of Termination.  Upon termination of this
Agreement, as hereinabove provided in 8.2(4)(B) or (C), neither party shall have
any further obligations under this Agreement except for (i) obligations accruing
prior to the date of termination, including, without limitation, payment of the
Management Fee relating to services provided prior to the termination of this
Agreement, and (ii) obligations, promises, or covenants set forth in this
Agreement that are expressly made to extend beyond the Term, including, without
limitation, indemnity and confidentiality provisions, which provisions shall
survive the expiration or termination of this Agreement.  Upon termination or
default by Medical Practice, Manager in addition to the remedies set forth above
shall be entitled to recover the acquisition costs of the Medical Practice and
equipment, and any funds advanced to permit the redemption of stock.  In
effectuating the provisions of this Section, Medical Practice specifically
acknowledges and agrees that Manager shall continue to collect and receive on
behalf of Medical Practice for a period of one hundred eighty (180) days
following the date of such termination, all cash collections from accounts
receivable in existence at the time this Agreement is terminated, it being
understood that such cash collections will represent, in part, Manager’s
Management Fee for management services already rendered.

-16-

--------------------------------------------------------------------------------




          Manager and Medical Practice agree that Manager’s contract with
Medical Practice is of significant value.  As such, in the event Medical
Practice terminates this Agreement with or without cause, before its term, the
Manager is entitled to obtain from Medical Practice, a sum equal to the total
fair market value of the Medical Practice as of the day before the termination.

          In any event, if Medical Practice exercises its option to terminate
Manager’s Agreement, the following will become immediately due and payable by
Medical Practice:

 

A.

All loans obtained by Manager on behalf of Medical Practice, or owed by Medical
Practice to Manager or to third parry.

 

 

 

 

B.

All loans obtained by Manager for the benefit of Medical Practice whether in
Manager’s or Medical Practice’s name.

 

 

 

 

C.

All loans, balance of leases and contracts, taken for the benefit of Medical
Practice obtained by Manager and/or Medical Practice.

 

 

 

 

D.

Any and all loans that Manager and/or President of Manager has guaranteed.

 

 

 

 

E.

The expected balance of future value of Manager’s contract with Medical
Practice.

 

 

 

 

F.

A lump sum for the balance of the compensation of all Manager’s employees for
the remainder of all such employment/independent contractors’ contracts.

 

 

 

 

G.

All fringe benefits for the remainder of the term under the employment
contracts.


IX.

Miscellaneous.

          9.1          Dispute Resolution.

          Any dispute which may arise under or pursuant to this Agreement shall
be exclusively submitted to and governed by the determination reached as a
result of arbitration in the County of Oakland consistent with the Commercial
Arbitration Rules of the American Arbitration Association in effect at the time
of any such dispute (although it need not be conducted under the auspices of the
American Arbitration Association).  The arbitration shall be conducted by a
panel of three arbitrators, each of whom must be an attorney or certified public
accountant licensed to practice in the State of Michigan, except where the
matter in dispute is clinical in nature, in which case, the third mutually
agreed to arbitrator shall be a physician, licensed to practice allopathic or
osteopathic medicine in the State of Michigan, who is not an interested person. 
One arbitrator shall be selected by each of the parties subject to the
arbitration, and those two arbitrators shall select the third arbitrator.  Each
arbitrator shall execute an agreement with the parties which shall provide as
follows:

-17-

--------------------------------------------------------------------------------




                         (a)          Each arbitrator shall accept the
appointment and agree to complete the arbitration with reasonable diligence, and
pursuant to a majority vote and otherwise in accordance with the then pertaining
Commercial Arbitration Rules of the American Arbitration Association (which
shall administer the arbitration if it agrees to do so);

                         (b)          Each arbitrator shall agree to keep all
information made available to him with respect to Manager and Medical Practice
in strict confidence; and

                         (c)          The parties to the arbitration shall agree
to be jointly responsible for the costs of the arbitration (including the hourly
charges of the arbitrators at their customary levels), which in turn may be
awarded to any or all parties to the arbitration as the arbitrators shall
determine.

          A demand for arbitration shall be made within six (6) months after the
claim shall have accrued, plus the time of any written extensions given to the
party demanding arbitration from the other parry.  The foregoing requirement for
arbitration shall not foreclose the institution of litigation by any party
hereto in the Oakland County Circuit Court (in which exclusive jurisdiction and
venue is acknowledged) seeking immediately injunctive relief for a breach of the
provisions of this Agreement pending the outcome of arbitration or to compel the
arbitration process.  Any arbitration award shall be entitled to enforcement by
decree of any court of competent jurisdiction and shall be final and binding
upon all parties hereto or claiming an interest herein.  Arbitration may proceed
in the absence of any party who fails or refuses to attend after notice deemed
by the arbitration panel to be appropriate.

          9.2          Administrative Services Only.  Except as Agent of Medical
Practice, nothing in this Agreement is intended or shall be construed to allow
Manager to exercise control or direction over the manner or method by which
Medical Practice and its Physicians perform Medical Services.  The rendition of
all Medical Services, including but not limited to, the prescription or
administration of medicine and drugs, shall be the sole responsibility of
Medical Practice and its Physicians and Manager shall not interfere in any
manner or to any extent therewith.  Nothing in this Agreement shall be construed
to permit Manager to engage in the practice of medicine, it being the intention
of the parties that the services to be rendered to Medical Practice by Manager
are solely for the purpose of providing management and administrative services
so that Medical Practice can devote its full time and energies rendering patient
treatment services and to the provision of Medical Services to its patients.

          9.3          Status of Contractor.  It is expressly acknowledged that
the parties are independent contractors, and nothing in this Agreement is
intended and nothing shall be construed to create an employer-employee,
partnership, joint venture, or other type of relationship, or to allow either
party to exercise control or direction over the manner or method by which the
other performs the services that are the subject matter of this Agreement;
provided, however, that the services to be provided under this Agreement shall
always be furnished in a manner consistent with the standards governing those
services and the provisions of this Agreement.

-18-

--------------------------------------------------------------------------------




Each party understands and agrees that (i) the other will not be treated as an
employee for federal income tax purposes, (ii) except in cases by leased
employees, neither will withhold on behalf of the other any sums for income tax,
unemployment insurance, social security, or any other withholding pursuant to
any law or requirement of any governmental body or make available any of the
benefits afforded to its employees, (iii) all of such payments, withholdings,
and benefits, if any, are the sole responsibility of the party incurring the
liability, and (iv) each will indemnify and hold the other harmless from any and
all loss or liability arising with respect to such payments, withholdings, and
benefits, if any.

          9.4          Notices.  Any notice, demand, or communication required,
permitted, or desired to be given under this Agreement shall be in writing and
shall be deemed given if delivered in person or deposited in United States Mail,
postage prepaid, registered or certified mail, return receipt requested,
addressed to the parties as set forth opposite their respective names below:

 

Medical Practice:

X-Ray Treatment Center, P.C.

 

 

Attention: Medical Director

 

 

23333-23337 Gratiot

 

 

Eastpointe, MI 48021

 

 

 

 

Manager:

Phoenix Management Company, LLC

 

 

Attention: Farideh R. Bagne, Ph.D, J.D.

 

 

P.O. Box 1628

 

 

Birmingham, MI 48012

or to another address, or to the attention of another person or officer, that
either party may designate by written notice.  Notice shall be deemed given if
personally served on the date it is personally delivered, or if mailed, the date
it is deposited in the mail in accordance with the foregoing.

          9.5          Governing Law.  This Agreement shall be governed by the
laws of the State of Michigan and is performable and shall be enforceable in
Oakland County, Michigan.

          9.6          Assignment.  Except as may be specifically provided in
this Agreement to the contrary, this Agreement shall inure to the benefit of and
be binding upon the parties and their respective legal representatives,
successors, and assigns; provided, however, that Medical Practice, may not
assign this Agreement without the prior written consent of Manager, which
consent Manager may withhold in its sole discretion.

          9.7          Waiver of Breach.  The waiver by either party of a breach
or violation of any provision of this Agreement shall not operate as or be
construed to constitute a waiver of any subsequent breach of the same or another
provision.

          9.8          Enforcement.  Each party waives its right to any legal
action, except by means of arbitration, to enforce or interpret any provision of
this Agreement.  The prevailing party shall be entitled to recover the costs and
expenses of arbitration, including without limitation, reasonable attorney’s
fees.

-19-

--------------------------------------------------------------------------------




          9.9          Gender and Number.  Whenever the context of this
Agreement requires, the gender of all words shall include the masculine,
feminine, and neuter, and the number of all words shall include the singular and
plural.

          9.10        Additional Assurances.  Except as may be specifically
provided in this Agreement to the contrary, the provisions of this Agreement
shall be self-operative and shall not require further agreement by the parties;
except by mutual agreement of the parties.

          9.11        Consents, Approvals, and Exercise of Discretion.  Whenever
this Agreement requires any consent or approval to be given by either party or
either party must or may exercise discretion, the parties agree that the consent
or approval shall not be unreasonably withheld or delayed and that the
discretion shall be reasonably exercised.

          9.12        Force Majeure.  Neither party shall be liable or deemed to
be in default for any delay or failure in performance under this Agreement or
other interruption of services deemed to result, directly or indirectly, from
acts of God, civil or military authority, acts of public enemy, war, accidents,
fires, explosions, earthquakes, floods, failure of transportation, third party
actions against Medical Practice and/or Manager, strikes or other work
interruptions by either party’s employees, or any other similar cause beyond the
reasonable control of either party unless the delay or failure in performance is
expressly addressed elsewhere in this Agreement.

          9.13        Severability.  The parties have negotiated and prepared
the terms of this Agreement in good faith and with the intent that every term,
covenant, and condition be binding upon and inure to the benefit of the
respective parties.  Accordingly, if any one or more of the terms, provisions,
promises, covenants, or conditions of this Agreement or the application thereof
to any person or circumstance shall be adjudged to any extent invalid,
unenforceable, void, or voidable for any reason whatsoever by a court of
competent jurisdiction, that provision shall be as narrowly construed as
possible, and all the remaining terms, provisions, promises, covenants, and
conditions of this Agreement or their application to other persons or
circumstances shall not be affected thereby, and shall be valid and enforceable
to the fullest extent permitted by law.  To the extent this Agreement is in
violation of applicable law, the parties agree to negotiate in good faith to
amend the Agreement to the extent possible to remain consistent with its
purposes and to conform to applicable law.

          9.14        Survivability.  Notwithstanding the termination of this
Agreement, the provisions of Sections 5.10, 5.11, 6.7, 6.8, 7.1 and 8.3 shall
survive.

          9.15        Divisions and Headings.  The division of this Agreement
into articles, sections, and subsections and the use of captions and headings in
connection therewith is solely for convenience and shall not affect in any way
the meaning or interpretation of this Agreement.

          9.16        Amendments and Agreement Execution.  This Agreement and
its amendments, if any, shall be in writing and executed in multiple copies on
behalf of Medical Practice by its duly authorized officer and on behalf of
Manager by its duly authorized officer.  Each multiple copy shall be deemed an
original, but all multiple copies together shall constitute one and the same
instrument.

-20-

--------------------------------------------------------------------------------




          9.17        Entire Agreement.  With respect to the subject matter of
this Agreement, this Agreement supersedes all previous contracts except the
Binding Letter of Intent, and together with the Durable Power of Attorney
Agreement, constitutes the entire Management Agreement between the parties.  No
prior oral statements or contemporaneous negotiations or understandings or prior
written material not specifically incorporated into this Agreement shall be of
any force and effect, and no changes in or additions to this Agreement shall be
recognized unless incorporated by amendment as provided in this Agreement, such
amendment(s) to become effective on the date stipulated in the amendment(s). 
The parties specifically acknowledge that in entering into and executing this
Agreement, the parties rely solely upon the representations and agreements in
this Agreement and upon no other.

          9.18        Contingency.  The effectiveness of this Agreement is
contingent upon the acquisition by Bagne of any and all interests of DRs. Krot
and Bagne, Manager and Medical Practice, and the Limited Durable Power of
Attorney between DRs. Krot and Bagne granting Bagne certain authority over
shares in Medical Practice held by Krot.

          IN WITNESS WHEREOF, Medical Practice and Manager have caused this
Agreement to be executed by their duly authorized representatives as of the day
and year first above written.

MEDICAL PRACTICE:

 

MANAGER:

 

 

 

 

 

X-RAY TREATMENT CENTER P.C.

 

PHOENIX MANAGEMENT COMPANY, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alexandra Krot

 

By:

/s/ Farideh R. Bagne

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Alexandra Krot, .D.O.

 

 

Farideh R. Bagne, Ph.D., J.D.

Its:

President

 

Its:

President

-21-

--------------------------------------------------------------------------------




STATE OF MICHIGAN     )
STATE OF OAKLAND      )ss.

          Before me this 20th day of July, 1999 did personally appear Alexandra
Krot, D.O., President of X-Ray Treatment Center, P.C. and being first duly sworn
did execute the foregoing instrument on behalf of X-Ray Treatment Center, P.C..

 

/s/ Nancy J. Beck

 

--------------------------------------------------------------------------------

 

Notary Public

STATE OF MICHIGAN     )
STATE OF OAKLAND      )ss.

          Before me this 20th day of July, 1999 did personally appear Farideh R.
Bagne, Ph.D., J.D., President of Phoenix Management Company, LLC and being first
duly sworn did execute the foregoing instrument on behalf of Phoenix Management
Company, LLC.

 

/s/ Nancy J. Beck

 

--------------------------------------------------------------------------------

 

Notary Public

-22-

--------------------------------------------------------------------------------